DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on 5/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baerveldt (EP 1118727) in view of Durham et al. (US Patent Application No. 2002/0035204).
Regarding claim 1, Baerveldt teaches a joint seal system (paragraph [0005]) comprising a volume of a water activated impregnation solute (paragraphs [0005], [0006]), and a body of a foam (paragraphs [0006], [0008]), the volume of the water activated impregnation solute having a solute volume weight (paragraphs [0005], [0006]), the foam being open celled and resiliently compressible (paragraphs [0008], [0009]), the body of the foam having a body volume and a body weight (paragraph [0008]), the solute volume weight at least twice the body weight (paragraphs [0008], [0009]).
Baerveldt fails to teach wherein the water activated impregnation solute adapted to provide a peel strength of 1.71-28.55 lb/in (3.0-50.0 N/cm) at an outer surface of the body of the foam when the volume of the water activated impregnation solute is activated by water and manually impregnated into the body of the foam.  However, Durham et al. teach a joint seal system (page 1, paragraph [0001]) comprising a peel force of larger than or equal to 50 N/cm which reads on Applicant’s claimed range of .71-28.55 lb/in (3.0-50.0 N/cm) (page 2, paragraph [0017]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the peel force of Baerveldt to that of Durham et al. in order to provide adequate peel force (page 2, paragraph [0017]).
Regarding claim 8, Baerveldt teaches wherein the body has a body first surface adapted to contact a first substrate joint wall and a body second surface adapted to contact a second substrate joint wall (paragraphs [0009], [0010]), the body having a body width measured from the body first surface to the body second surface (paragraphs [0009], [0010]), the body having a body height from a body top surface to a body bottom surface, the body width being at least 3 times the body height (paragraphs [0009], [0010]).
Regarding claim 9, Baerveldt teaches wherein the body is adapted for a lateral compression to one-third of the body width (paragraphs [0009], [0010]).
Regarding claim 10, Baerveldt teaches wherein the body is adapted for a lateral compression to one-fifth the body width (paragraphs [0009], [0010]).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baerveldt (EP 1118727) in view of Durham et al. (US Patent Application No. 2002/0035204), in further view of Robinson (US Patent Application No. 2019/0249420).
Baerveldt and Durham et al. are relied upon as disclosed above.
Regarding claim 2, Baerveldt fails to teach wherein the foam has a density in the range of 1.25-1.87 lb/ft3.  However, Robinson teaches a joint seal system (page 1, paragraph [0003], page 4, paragraph [0020]) comprising a foam having a density of 16-45 kg/m3 (=0.99 lb/ft3-2.8 lb/ft3) which reads on Applicant’s claimed range of 1.25 lb/ft3 (page 5, paragraph [0042]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the density of the foam of Baerveldt to that of Robinson in order to provide an effective water resistant foam based seal (Robinson, page 5, paragraph [0042]).
Regarding claim 11, Baerveldt fails to teach wherein the body of foam has a density of at least 20 kg/m3 and not more than 18.75 lb/ft3 (300 kg/m3).  However, Robinson teaches a joint seal system (page 1, paragraph [0003], page 4, paragraph [0020]) comprising a foam having a density of 16-45 kg/m3 (=0.99 lb/ft3-2.8 lb/ft3) which reads on Applicant’s claimed range of at least 20 kg/m3 and not more than 18.75 lb/ft3 (300 kg/m3) (page 5, paragraph [0042]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the density of the foam of Baerveldt to that of Robinson in order to provide an effective water resistant foam based seal (Robinson, page 5, paragraph [0042]).

 Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baerveldt (EP 1118727) in view of Durham et al. (US Patent Application No. 2002/0035204) and Robinson (US Patent Application No. 2019/0249420), in further view of Thomsen et al. (US Patent Application No. 2018/0347180).
Baerveldt, Durham et al. and Robinson are relied upon as disclosed above.
Regarding claim 3, Baerveldt fails to teach wherein the body has a compression set property at 50% of a mean joint size measured according to ASTM D3574-17 Test D of not more than 10.  However, Thomsen et al. teach a sealing member comprising a body of a foam (page 3, paragraph [0030]), wherein the body has a compression set property at 50% of less than 10% which reads on Applicant’s claimed range of not more than 10 (page 3, paragraph [0038]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the compression set of Baerveldt to that of Thomsen et al. in order to provide a satisfactory compressibility (Thomsen et al., page 3, paragraphs [0033], [0038]).
Regarding claim 4, Baerveldt does not disclose wherein the foam has an air flow property measured according to ASTM D3574-17 Test G of at least 1 CFM (0.028 m3/min) and not more than 2 CFM (0.057 m3/min).  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in air flow involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the air flow property of Baerveldt in order to provide a sealant that will upon exposure to water will expand to firmly seal a joint (Baerveldt, paragraph [0005]).
Regarding claim 5, Baerveldt fails to teach wherein the joint seal system further comprises a fire retardant impregnation adhered to the body.  However, Robinson teaches a joint seal system (page 1, paragraph [0003], page 4, paragraph [0020]) comprising a fire retardant impregnation adhered to the body (page 5, paragraph [0042]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fire retardant of Robinson with the joint seal system of Baerveldt in order to provide fire retardant function (Robinson, page 5, paragraph [0042]).
Regarding claim 6, Baerveldt fails to teach wherein the body of foam is adapted to provide a density of 1.87-2.81 lb/ft3 (30-45 kg/m3) while contacting a first substrate and a second substrate.  However, Robinson teaches a joint seal system (page 1, paragraph [0003], page 4, paragraph [0020]) comprising a foam having a density of 16-45 kg/m3 (=0.99 lb/ft3-2.8 lb/ft3) which reads on Applicant’s claimed range of 1.87-2.81 lb/ft3 (30-45 kg/m3) (page 5, paragraph [0042]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the density of the foam of Baerveldt to that of Robinson in order to provide an effective water resistant foam based seal (Robinson, page 5, paragraph [0042]).
Regarding claim 7, Baerveldt fails to teach wherein the body of foam is adapted to provide a density of 1.56-6.12 lb/ft3 (25-98 kg/m3) while contacting a first substrate and a second substrate.  However, Robinson teaches a joint seal system (page 1, paragraph [0003], page 4, paragraph [0020]) comprising a foam having a density of 16-45 kg/m3 (=0.99 lb/ft3-2.8 lb/ft3) which reads on Applicant’s claimed range of 1.56-6.12 lb/ft3 (25-98 kg/m3) (page 5, paragraph [0042]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the density of the foam of Baerveldt to that of Robinson in order to provide an effective water resistant foam based seal (Robinson, page 5, paragraph [0042]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/14/2022